FILED
                              NOT FOR PUBLICATION                           FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 NELLI SIMONYAN,                                  No. 07-72713

               Petitioner - Petitioner,           Agency No. A075-687-459

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Nelli Simonyan, a native of the former Soviet Union and citizen of Armenia,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research
application for asylum and withholding of removal. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence, Malhi v. INS 336 F.3d 989,

992 (9th Cir. 2003), and we grant the petition for review and remand.

       The agency found Simonyan was not credible because her testimony was

inconsistent with her witness’s testimony with respect to her October 1998 arrest,

and because of discrepancies regarding the date she claimed the police arrested her.

Substantial evidence does not support these adverse credibility findings because

Simonyan was not given an opportunity to explain these discrepancies. See

Soto-Olarte v. Holder, 555 F.3d 1089, 1091-93 (9th Cir. 2009).

       Substantial evidence also does not support the BIA’s alternate conclusion

that a presumption of a well-founded fear was rebutted solely based on the remarks

of one witness that the Pentecostal church is now officially recognized by the

Armenian government. See Lopez v. Ashcroft, 366 F.3d 799, 805 (9th Cir. 2004)

(BIA’s determination regarding changed circumstances must be sufficiently

individualized to rebut the presumption).

       Accordingly, we remand Simonyan’s asylum and withholding of removal

claims on an open record. See Soto-Olarte, 555 F.3d at 1093-96, see also INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

       PETITION FOR REVIEW GRANTED; REMANDED.


RA/Research                                 2                                    07-72713